DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 23rd, 2021 has been acknowledged.  By this amendment, claims 1, 2, 7, and 12 have been amended, claim 6 has been cancelled, and claims 17-20 have been newly added.  Accordingly, claims 1-5 and 7-20 are pending in the present application in which claims 1, 2, and 12 are in independent form.  Applicant’s amendment to the title has been accepted.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Hui Zhang (Reg. No. 70590) on March 22nd, 2022.
The application has been amended as follows:
In the claims:
Please cancel dependent claims 18 and 19.
In independent claim 1, line 4, after “constituting the P terminal”, please insert --, wherein the other end of the first metal wiring board, opposite to the one end 
In independent claim 12, line 21, please replace “consistute the P terminal” with --constitute the P terminal--.
In independent claim 12, line 22, after “output terminal”, please insert --, wherein providing the first metal wiring board includes providing the first metal wiring board of which the other end, opposite to the one end constituting the P terminal, has a surface higher than the principle surface of the first metal wiring board, to thereby have a step-like structure at said the other end--.
Allowable Subject Matter
Claims 1-5, 7-17, and 20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on December 23rd, 2022 (see Applicant’s remarks on page 9, line 21 to page 13, line 6), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first metal wiring board having a principal surface, one end of the first metal wiring board constituting the P terminal, wherein the other end of the first metal wiring board, opposite to the one end constituting the P terminal, has a surface higher than the principal surface of the first metal wiring board, to thereby form a step-like structure at said the other end”, as recited in independent claim 1, “the third metal wiring board has 
Claims 3-5, 7-11, 13-17, and 20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892